                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WESTLEY RETZLER, et al.,                    :
    Plaintiffs,                             :
                                            :
       v.                                   :     CIVIL ACTION NO. 20-CV-1256
                                            :
MCDONALDS #35988, et al.,                   :
    Defendants.                             :

                                           ORDER

       AND NOW, this 10th day of March, 2020, upon consideration of Plaintiff Westley

Retzler’s Motion to Proceed In Forma Pauperis (ECF No. 1), pro se Complaint (ECF No. 2),

and Motion to Appoint Counsel (ECF No. 3), it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.     The Complaint is DEEMED filed.

       3.     The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

WITHOUT PREJUDICE as follows:

              a. All federal claims are DISMISSED WITH PREJUDICE for the reasons

                 stated in the Court’s Memorandum.

              b. All state law claims are DISMISSED WITHOUT PREJUDICE for want of

                 subject matter jurisdiction.

       4.     The Motion to Appoint Counsel is DENIED.

       5.     The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:




                                            Berle M. Schiller, J.
